Citation Nr: 1646108	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-05 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a compensable disability rating prior to July 15, 2015 and a disability rating greater than 10 percent beginning July 15, 2015 for a skin disability, characterized as simple folliculitis.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected herniated disc, L5-S1, with bulging at L4-5.

3.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected herniated disc, L5-S1, with bulging at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active service from June 1982 to September 1983, March 1984 to March 1988, and October 1989 to October 1993, with additional unverified periods of active service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa which, in part, continued a noncompensable disability rating for the Veteran's service-connected skin disability, characterized as simple folliculitis and denied service connection for bilateral knee disabilities.

The Veteran was afforded a videoconference Board hearing in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  Following this hearing, the record was held open for 60 days to allow for the submission of additional evidence, but none was received by VA.

This case was most recently before the Board in June 2015 at which time it was remanded for further development.  Subsequently, by rating decision dated in August 2015, the RO increased the Veteran's disability rating for his service-connected skin disability, characterized as simple folliculitis from noncompensable to 10 percent disabling effective July 15, 2015.  However, as this increase does not represent a total grant of the benefits sought on appeal, the claim for an increase prior to and beginning July 15, 2015 remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the issue of a higher rating for a skin disability, characterized as simple folliculitis, the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay. Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

As noted in the June 2015 Board remand, the issues of entitlement to an evaluation in excess of 20 percent for service-connected herniated disc, L5-S1, with bulging at L4-5, and entitlement to a total disability evaluation based upon individual unemployability (TDIU) were raised by the Veteran on the record at the March 2015 Board hearing, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, these issues were referred to the AOJ for appropriate action.  Unfortunately, no action has yet been taken on these referred issues.  As such, they are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 




FINDINGS OF FACT

1.  At no time close in proximity to, or during, the pendency of the claim does the evidence show a current diagnosis of a left knee disability.

2.  At no time close in proximity to, or during, the pendency of the claim does the evidence show a current diagnosis of a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
	
Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of June 2008 and June 2015 letters which were sent either prior to the initial unfavorable decision or prior to readjudication of the case.  Such letters advised the Veteran of the evidence and information necessary to substantiate his claims.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  

Relevant to the duty to assist, the Veteran's available service treatment records (STRs), service personnel records, VA treatment records, and VA examination reports have been obtained and considered.  A January 2011 memorandum shows that attempts were made to obtain records from the Social Security Administration in 2010 but that such attempts were unsuccessful.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained nor has he indicated that he was receiving treatment. 

Additionally, the Veteran was afforded a VA examination in June 2008 with an addendum opinion in August 2009 as well as a VA examination in December 2012 with regard to his claimed bilateral knee disabilities.  The Veteran has not alleged that such VA examinations are inadequate for adjudication purposes.  Moreover, the Board finds that the examinations are adequate to decide the bilateral knee issues as they are predicated on an interview with the Veteran, a review of the record, and a physical examination.  In this regard, such examinations failed to reveal a diagnosis of a bilateral knee disability and, therefore, a nexus opinion is not necessary to decide the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding both issues decided herein has been met.

As above, in March 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the March 2015 hearing, the undersigned noted and explained the issues on appeal.  The Veteran had an opportunity to identify his contentions and any available evidence capable of substantiating his claims.  Specifically, he testified to bilateral problems he had experienced since service as well as his belief that he currently had a bilateral knee disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, following the hearing the Board remanded the case to help substantiate the claim.  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103 (c)(2) if fulfilled.  See Bryant, 23 Vet. App. at 498-99.  Thus, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claim based on the current record.

The Board also finds that the AOJ has substantially complied with the Board's June 2015 remand directives.  Specifically, the June 2015 remand requested that the AOJ provide the Veteran notice of how to substantiate a claim under the theory of secondary service connection (which was accomplished in June 2015), make additional attempts to obtain outstanding STRs from the Veteran's periods of service from June 1982 to September 1982 and from March 1984 to March 1988 (which was accomplished in June 2015), obtain any outstanding VA treatment records dated since August 29, 2013 (which was accomplished in June 2015), and readjudicate the claims (which was accomplished in an August 2015 supplemental statement of the case).  Therefore, the Board finds that the AOJ has substantially complied with the June 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to the June 2015 remand, the Board directed the AOJ to request outstanding STRs through the Defense Personnel Records Image Retrieval System (DPRIS).  This was in error.  DPRIS only contains service personnel records and not STRs.  As such, the AOJ's failure to comply with this aspect of the June 2015 Board remand is harmless error.
The Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

Notably, while the Veteran served during the era of the "Persian Gulf War" it does not appear that he was ever stationed in the in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e)(1).  Rather, the Veteran's personnel records show that he was stationed in Germany from December 1990 to October 1993.  Accordingly, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply in this case.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has a current diagnosis of a bilateral knee disability related to his military service.  The Veteran's STRs show complaints regarding bilateral leg pain in service.  Specifically, the Veteran's September 1993 separation examination shows chronic sciatica of the bilateral legs and in the Veteran's September 1993 "Report of Medical History" the Veteran reported a back disability with pain radiating down to his legs.  However, the Veteran's STRs are negative for specific complaints of a knee disability.  Specifically, the Veteran's September 1993 separation examination shows normal lower extremities and in the Veteran's September 1993 "Report of Medical History" the Veteran denied "'trick' or locked knee." 

Post-service treatment records show complaints of bilateral knee pain as early as December 1993, just two months after discharge from military service.  Specifically, during a December 1993 VA examination, the Veteran complained of knee and leg pain secondary to his back problem.  Specifically, the Veteran reported symptoms of pain radiating down into his legs and indicated that, because of his back problems, he walks differently.  The Veteran felt that he had, perhaps, damaged his knees which were painful and ached.  The examiner wrote that it was not clear whether the Veteran's knee pain was a function of his radiculopathy or whether it was separate and distinct.  The impression was "[n]o abnormality in the knees found at this time and x-ray not required currently."

The Veteran submitted a claim for service connection for "joint pain" of the knees in May 2008.  He was afforded a VA examination in June 2008.  At that time, the Veteran reported a history of bilateral knee pain for the past two years but denied a history of injury to the knees, to include an in-service injury.  X-ray examination of the knees was normal.  The examiner diagnosed "probable synovitis bilateral knees."  In an August 2009 addendum opinion, the June 2008 examiner wrote that a June 2008 Persian Gulf War examination did not mention knee pain as an issue and noted that the Veteran denied joint/muscle pain in May 2009.  It was noted that there was no objective evidence of joint or muscle pathology with respect to the Veteran's knees.  The Veteran did have chronic LBP (low back pain) with radiculopathy that could account for some of his knee pain.  Knee pain was present in the morning and resolved as the day progressed.  The knee pain was not functionally limiting.  The examiner concluded that the Veteran's knee symptoms were not secondary to his military service.

In a December 2012 VA examination, the Veteran was diagnosed with bilateral knee arthralgia.  The Veteran reported a gradual onset of knee pain over the past three years but also noted that his knee pain had improved in the last two years and his symptoms were now intermittent.  X-ray examination was negative for degenerative or traumatic arthritis.

A review of the VA treatment records in the claims file is negative for a diagnosis of a bilateral knee disability other than the probable synovitis and arthralgia diagnoses noted above.   

The Board finds that service connection for a bilateral knee disability is not warranted.  Specifically, while the June 2008 VA examiner diagnosed "probable synovitis bilateral knees," in an August 2009 addendum, it was noted that there was no objective evidence of joint or muscle pathology with respect to the Veteran's knees.  Also, while the December 2012 VA examiner diagnosed "bilateral knee arthralgia" the Board notes that "arthralgia" simply means "pain" and, pain alone is not a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Notably, the Veteran is service-connected for herniated disc L5-S1 with bulging at L4-5.  He is not presently service-connected for radiculopathy of the legs.  
While it appears likely that the Veteran is experiencing radiculopathy of the legs due to his service-connected low back disability, the Board notes that the Veteran specifically claimed "joint pain" of the knees in his May 2008 claim.  As such, the Board has limited this appeal to disorders of the knees, as claimed by the Veteran.  However, as above, the Board has referred the claim of entitlement to an increased rating for the Veteran's service-connected herniated disc, L5-S1, with bulging at L4-5.  As such, any potential radiculopathy of the legs due to service-connected low back disability will be determined through adjudication of this referred issue.  

While the Veteran contends that he has a currently disability of the bilateral knees, he has not been shown to have the requisite medical training to attribute his pain to a diagnosis or to his service-connected lumbar spine disability.  Therefore, as the competent evidence, i.e., the objective medical findings, is against the finding that the Veteran has a disability of the knees, the Board finds that he does not have a current diagnosis of such disability for VA purposes prior to, or during, the pendency of the claims.  As such, service connection for such claimed disorders is not warranted.

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for disabilities of the knees and such claims must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee disabilities.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


